Judgment, Supreme Court, Bronx County, entered July 22, 1976, after jury trial, which awarded $65,000 to the plaintiff Lucretia Imparato and $3,000 to the plaintiff Thomas Imparato against defendant Allen Martel, and dismissed the cross complaint of defendant Martel against the defendant Rolando Alvarez, unanimously affirmed, with separate bills of $60 costs and disbursements to plaintiffs-respondents and defendant-respondent. Examination of the record discloses that the trial court in this rear-end collision case was correct in dismissing the complaint and cross complaint as against the defendant Rolando Alvarez. By no rational process could a finding of negligence on the part of *745Alvarez be made on the evidence presented. Sufficient evidence was adduced upon which the jury as finders of fact could conclude that both the Imparato and Alvarez vehicles were stopped when the Martel vehicle collided with that of Alvarez, pushing it into the Imparato vehicle. Further, there was sufficient evidence proffered by the plaintiffs to support the conclusion that •plaintiff Lucretia Imparato suffered a fracture of the first cervical vertebra with attendant sequelae as opposed to defendant Martel’s contention that she merely sustained an aggravation of a pre-existing congenital condition. The verdict as to liability and damages has a rational basis in the record and nothing has been demonstrated on this appeal warranting departure therefrom. Concur — Lupiano, J. P., Birns, Lane and Lynch, JJ.